318 S.W.3d 254 (2010)
STATE of Missouri, Respondent,
v.
David STUERMAN, Appellant.
No. ED 93209.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 11, 2010.
Application for Transfer Denied September 21, 2010.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
*255 PER CURIAM.
David Stuerman (Defendant) appeals the trial court's judgment and sentence after a jury convicted him of first-degree statutory rape, three counts of first-degree statutory sodomy, three counts of child molestation, and two counts of incest. The trial court sentenced Defendant to two life terms in prison plus 30 years, each to run consecutively, and lesser concurrent terms.
Defendant claims that the trial court erred by entering a written sentence that did not conform to the court's oral pronouncement of sentence. The State agrees that a clerical error resulted in a discrepancy between the oral and written sentence. Specifically, the court stated that Defendant's 5-year sentence on count III (child molestation) runs concurrent with his sentences of life plus 30 years on counts I and II (statutory rape and sodomy). However, the written judgment contains an internal inconsistency. Though the entry for count III correctly indicates concurrence, the entries for counts I and II incorrectly state that they run consecutive to count III. Point granted.
We have reviewed Defendant's remaining points on appeal. Because a written opinion would serve no jurisprudential purpose, those points are discussed in an unpublished memorandum, provided only to the parties, and denied pursuant to Rule 30.25(b).
The judgment of conviction is affirmed. We remand for correction of the written sentence pursuant to Rule 29.12(c).